                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO

    In re:                                     *
                                                     Case No. 16-31867
                                               *

              Christine A. McCann              *     Chapter 13

                                               *
                Debtor.                              Judge Mary Ann Whipple
                                               *

                                               *


          NOTICE OF APPEARANCE AND REQUEST FOR NOTICES


             Please take notice that the Ohio Department of Taxation appears

   through its counsel for the limited purpose of directing, pursuant to Fed. R.

   Bankr. P. 2002(g), that all notices given or required to be given in this case

   and all papers served or required to be served in this case, be given to and

   served at the address set forth for it in the proof(s) of claim and also at the

   following address:

                                 Michael D. Stultz, Esq.
                                 Douglas A. Stephan, Esq.
                                 Special Counsel
                                 Office of the Ohio Attorney General
                                 106 E. Market Street, P.O. Box 400
                                 Tiffin, Ohio 44883

             Please take further notice that this request includes not only the notices

   referred to in Federal Rules of Bankruptcy Procedure 2002, 9007 and 9010

   but also includes, without limitation, any orders, applications, motions,

   petitions, plans, pleadings, requests, complaints or other papers which affect

   00986855.1



16-31867-maw        Doc 56    FILED 04/12/19       ENTERED 04/12/19 14:48:56   Page 1 of 2
   or seek to affect in any way the procedural or equitable rights or interests of

   the Ohio Department of Taxation.

                                           Special Counsel for
                                           Ohio Attorney General Dave Yost

                                           /s/ Michael D. Stultz
                                           Michael D. Stultz (0082291)
                                           Douglas A. Stephan (0087313)
                                           MEYER & KERSCHNER, LTD.
                                           106 E. Market Street, P.O. Box 400
                                           Tiffin, Ohio 44883
                                           T: 419-447-5132
                                           F: 419-447-5150
                                           E: mds@meyerkerschner.com

                              CERTIFICATE OF SERVICE

   I certify that on April 12, 2019 a true and correct copy of the Notice of
   Appearance and Request for Notices was served:

   Via the court’s Electronic Case Filing System on these entities and
   individuals who are listed on the court’s Electronic Mail Notice List:

           Betty Jean Burley at burleylaw@gmail.com

           Phyllis A. Ulrich at bankruptcy@carlisle-law.com

           Alan C. Hochheiser at ahochheiser@mauricewutscher.com

           Elizabeth A. Vaughan at 13ECFNotices@chapter13toledo.com

   And by regular U.S. mail, postage prepaid, on:

           Christine A. McCann at 3605 Portside Dr., Vermilion, OH 44089



                                                 /s/ Michael D. Stultz
                                                 Michael D. Stultz (0082291)
                                                 Douglas A. Stephan (0087313)
                                                 MEYER & KERSCHNER, LTD.




   00986855.1



16-31867-maw     Doc 56   FILED 04/12/19   ENTERED 04/12/19 14:48:56        Page 2 of 2
